DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2005/0140858).
Re claim 1, Park discloses a device comprising a base layer (31), a black layer (53) formed on the base layer; and column spacers (55) formed on the black layer.  As to the claim limitation “wherein a loss rate of the spacers by a peel test is 15% or less”, any sort of peel test can be performed in any manner to meet the claim limitation.  Additionally, "[A]pparatus claims cover what a device is, not what a device does” (MPEP 2114).  A loss rate of the spacers of 15% by a peel test comprises a functional limitation, as a manner in which the spacer performs (function) under testing (a mode of operation).  Park discloses all the structural limitations.  The limitation of a peel test does not further structurally limit the claimed invention, and therefore, the spacers of Park would be capable of a loss rate of spacers of 15% given a peel test.  

Re claim 9, Park discloses the device further comprising an electrode layer (41) disposed between the black layer and the base layer.
Re claim 15, Park discloses the device comprising a second substrate (100) disposed opposite to the substrate, wherein a gap is maintained between the substrate and the second substrate by the column spacers (55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Park does not disclose the device wherein the base layer is a flexible base layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the base layer is a flexible base layer since doing so is well known in the art to improve durability. 
s 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kiguchi et al. (US 2003/0030766 A1).
Re claims 4 and 5, Park discloses the device wherein the black matrix layer comprises one or more of the following layers; a metal layer; a metal oxide layer; a metal nitride layer, and a metal oxynitride layer (paragraph 0071), but does not disclose the device wherein the black matrix comprises a metal having a physical ductility value of 0.55, or each layer having a metal with a physical ductility value of 0.55 or more.
Kiguchi et al. discloses a device wherein the black matrix comprises aluminum or each layer having a metal comprising aluminum (paragraph 0066)
It would have been obvious to one having ordinary skill in before the effective filing date of the invention to employ the device wherein the black matrix comprises a metal having a physical ductility value of 0.55, or each layer having a metal with a physical ductility value of 0.55 or more since one would be motivated to employ a conventional metal to be used in a black matrix layer.  Aluminum comprises a physical ductility of greater than 0.55 as also supported by applicant’s specifications (paragraph 0058).
Re claim 6, Park discloses the device wherein the black layer is a multilayer structure comprising a first layer and a second layer, wherein the first layer is the metal layer and the second layer is one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer (paragraph 0071).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kiguchi et al. in view of Takahashi et al. (US 2006/0103789 A1).

Takahashi discloses a device wherein a black matrix is a multilayer structure comprising a first layer and two second layers second layer on opposing sides of the first layer, wherein the first layer is the metal layer, and the second layer is on one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a black matrix is a multilayer structure comprises a first layer and two second layers second layer on opposing sides of the first layer, wherein the first layer is the metal layer, and the second layer is on one of the metal oxide layer, the metal nitride layer or the metal oxynitride layer since one would be motivated for reflected light in a visible wavelength to be inconspicuous (paragraph 0019).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee (KR1020140061786 A1).
Park does not disclose the device wherein the spacers have a hemispherical portion on the ends of the spacers opposite the black layer.
Lee discloses a device wherein the spacers (167b) have a hemispherical portion on the ends of the spacers opposite the black layer (161).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the spacers have a hemispherical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871